MEMORANDUM **
Jose Guadalupe Camberos-Gonzales, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) denial of his motion to reopen and/or reconsider removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Singh v. Ashcroft, 367 F.3d 1182, 1185 (9th Cir.2004), we deny the petition for review.
The IJ did not abuse his discretion in denying petitioner’s motion to reopen because petitioner failed to support the motion with evidence previously unavailable at the removal hearing. See 8 C.F.R. 1003. 23(b)(3). The IJ also did not abuse his discretion in denying reconsideration of the denial of cancellation of removal because petitioner failed to demonstrate an error of fact or law. See 8 C.F.R. § 1003.23(b)(2).
We do not consider petitioner’s contentions regarding the IJ’s findings concerning his failure to depart within his volun*293tary departure period because petitioner’s failure to meet the standards for reopening or reconsideration is dispositive.
Petitioner’s constitutional challenge to the BIA’s use of the streamlining procedure is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.